DETAILED ACTION
This office action is responsive to claims 1 - 20 filed on October 29, 2020 in this application Kannan et al., U.S. Patent Application No. 16/949,430 claiming priority to Kannan et al., U.S. Patent Application No. 15/636,503 (Filed June 28, 2017) claiming priority to U.S. Provisional Patent Application No. 62/418,068 (Filed November 4, 2016) (“Kannan”).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites modify a machine conversation schema template to form an agent definition; receive an input requesting sharing of the agent definition, the input defining user accounts with which to grant access to the agent definition; grant access to the machine conversation dialog flow to the user accounts defined, covers performance of the limitation that can be performed in the mind or by pen and paper but for the recitation of generic computer components.
That is, other than reciting generic computing components “logic subsystem” and “data-holding subsystem,” and routine pre-solution data receiving and post-solution displaying steps, nothing in the claim elements precludes the modification and access granting steps from practically being performed in the mind using the computer as a tool.    As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional steps beyond the abstract ideas.  Accordingly, no additional elements integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 20 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is rejected as being indefinite.  There is a missing word at the end of claim 20 and it is thus unknown to what specific thing the “one or more words and phrases” is linked. 

Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “logic subsystem to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7 – 13, 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Yadgar, United States Patent Application Publication No. 2013/0152092 (Published June 13, 2013, filed December 8, 2011) (“Yadgar”), in view of Cheyer et al., United States Patent Application Publication No. 2007/0100790 (Published May 3, 2007, filed September 8, 2006) (“Cheyer”). 

Claims 1 and 9
With respect to claims 1 and 9 Yadgar teaches the invention as claimed including a computing system, comprising:
a logic subsystem; and a data-holding subsystem comprising computer-readable instructions executable by the logic subsystem {A virtual personal assistant platform operates on the processor of a server or a mobile device to interact with a user and execute dialog templates containing responses tied to user inputs.  Yadgar at ¶ 0018; id. at ¶ 0035 (server based platform); id.at ¶ 0014 (machine conversation task flow executed by processor); id. at ¶ 0017; id. at ¶¶  0013 & 0043 (templates).}
to receive input defining a machine conversation dialog flow… {A virtual personal assistant platform operates on a mobile device.  Yadgar at ¶ 0017.  The virtual personal assistant consists of language and taskflow XML templates which are customized with domain, intent, and action information, and then combined with the virtual personal assistant platform to provide the virtual personal assistant on the mobile device.  Id. at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML schema taskflow templates); id. at ¶ 0025 (graphical taskflow displayed as XML markup code) id. at ¶ 0059 (final VPA created from customized templates).}
based upon the input, modify a machine conversation schema template to form an agent definition; {A virtual personal assistant for a mobile device is defined by customizing language and taskflow XML templates with domain, intent, and action information.  Yadgar at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML taskflow templates); id. at ¶ 0059 (final VPA created from customized templates).}
receive an input requesting sharing of the agent definition, the input defining user accounts with which to grant access to the agent definition; grant access to the machine conversation dialog flow to the user accounts defined; {A virtual personal assistant for a mobile device is defined by customizing language and taskflow XML templates with domain, intent, and action information.  Yadgar at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML taskflow templates).  Generated personal assistant is served to user accounts for use on mobile devices.  Id. at ¶¶ 0017 & 0026.  User account information includes an “authorized phone number” and/or user profile.  Id. at ¶¶ 0030 & 0038.  The information may be sent by the user to “identify and authenticate himself before the system will present the desired information” and may be used to adjust user access to the correct agent having the correct behavior [action] for the user based on their profile.  Id. at ¶¶ 0030 – 0032 (user profile); id. at ¶¶ 0039 & 0040 (user account information such as “global positioning information” or information that identifies the user is used to identify the correct agent); id. at ¶¶ 0017, 0026, 0029.}
receive feedback regarding usage of the agent definition from the user accounts; receive an input requesting display of a representation of the feedback regarding usage of the agent definition from the user accounts; and in response, …[display] distribution errors {Generated personal assistant is served to user accounts for use on mobile devices.  Yadgar at ¶¶ 0017 & 0026.  User account information includes an “authorized phone number” and/or user profile.  Id. at ¶¶ 0030 & 0038.  The information may be sent by the user to “identify and authenticate himself before the system will present the desired information” and may be used to adjust user access to the correct agent having the correct behavior [action] for the user based on their profile.  Id. at ¶¶ 0030 – 0032 (user profile); id. at ¶¶ 0039 & 0040 (user account information such as “global positioning information” or information that identifies the user is used to identify the correct agent); id. at ¶¶ 0017, 0026, 0029.
Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}
However, Yadgar does not explicitly teach the limitation:
comprising a plurality of states and one or more connections between states, the connections between states indicating state transitions;… display a representation of flow …of the machine conversation dialog flow. {Cheyer does teach this limitation.  Cheyer teaches that a graphical user interface development environment may be used to create an intelligent automated assistant by adapting concept templates through the addition of domain, user intent, and action information to rules in the concept templates.  Id. at ¶¶ 0029 – 0032 (graphical editor for constructing links between user input request and machine responses); id. at fig. 4 (Editor 402); id. at ¶ 0018 (input-response rules in the form of template define dialog flow).  The graphical editor may collect user action feedback from a deployed active dialog flow and display the active dialog flow in the editor along with the collected user actions which are displayed in the model as transitions between target tasks (states) as ¶¶ 0030 - 0032 (collecting feedback and displaying user actions in editor as part of the graphical model of the dialogue flow); id. at ¶¶ 0021 & 0022 & fig. 2 (state and transitions are part of the active dialog flow model).
Yadgar and Cheyer are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of artificial intelligence, and both are trying to solve the problem of how to customize an AI assistant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to customize an AI assistant using XML templates as taught in Yadgar, with editing the templates in a graphical user interface based development tool as taught in Cheyer.  Yadgar teaches that a tool may be used to develop dialog templates.  Id at ¶ 0043.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to customize an AI assistant using XML templates as taught in Yadgar, with editing the templates in a graphical user interface based development tool as taught in Cheyer, for the purpose of providing the developer a user friendly interface for the development tool.}

Claims 2 and 10
With respect to claims 2 and 10, Yadgar and Cheyer teach the invention as claimed including:
wherein the usage of the agent definition from the user accounts comprises testing usage.  {Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}

Claims 3 and 11
With respect to claims 3 and 11, Yadgar and Cheyer teach the invention as claimed including:
wherein the representation of flow distribution errors indicating, for each of one or more state transitions, a number of user dropouts associated with the state transition.   {Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}\

Claims 4 and 12
With respect to claims 4 and 12, Yadgar and Cheyer teach the invention as claimed including:
wherein the instructions are further executable to, upon receiving an input selecting a state transition, display a graphical representation indicating one or more [failure] reasons associated with the selected state transition.  {A graphical user interface development environment may be used to create an intelligent automated assistant by adapting concept templates through the addition of domain, user intent, and action information to rules in the concept templates.  Cheyer at ¶¶ 0029 – 0032 (graphical editor for constructing links between user input request and machine responses); id. at fig. 4 (Editor 402); id. at ¶ 0018 (input-response rules in the form of template define dialog flow).  The graphical editor may collect user action feedback from a deployed active dialog flow and display the active dialog flow in the editor along with the collected user actions which are displayed in the model as transitions between target tasks (states) as ¶¶ 0030 - 0032 (collecting feedback and displaying user actions in editor as part of the graphical model of the dialogue flow); id. at ¶¶ 0021 & 0022 & fig. 2 (state and transitions are part of the active dialog flow model).}
failure {Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}

Claims 5 and 13
With respect to claims 5 and 13, Yadgar and Cheyer teach the invention as claimed including:
wherein the instructions are further executable to indicate via the representation a number of occurrences of each of the one or more [failure] reasons.  {A graphical user interface development environment may be used to create an intelligent automated assistant by adapting concept templates through the addition of domain, user intent, and action information to rules in the concept templates.  Cheyer at ¶¶ 0029 – 0032 (graphical editor for constructing links between user input request and machine responses); id. at fig. 4 (Editor 402); id. at ¶ 0018 (input-response rules in the form of template define dialog flow).  The graphical editor may collect user action feedback from a deployed active dialog flow and display the active dialog flow in the editor along with the collected user actions which are displayed in the model as transitions between target tasks (states) as ¶¶ 0030 - 0032 (collecting feedback and displaying user actions in editor as part of the graphical model of the dialogue flow); id. at ¶¶ 0021 & 0022 & fig. 2 (state and transitions are part of the active dialog flow model).}
failure {Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}

Claims 7 and 15
With respect to claims 7 and 15, Yadgar and Cheyer teach the invention as claimed including:
wherein the instructions executable to receive feedback regarding usage of the agent definition from the user accounts further comprise instructions executable to collect information via telemetry.   {Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}

Claims 8 and 16
With respect to claims 8 and 16, Yadgar and Cheyer teach the invention as claimed including:
wherein the instructions are further executable to display via the representation a number of occurrences of the user accounts taking a particular pathway through the dialog flow.    {Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}

Claim 17
With respect to claim 17 Yadgar teaches the invention as claimed including enacted on a computing system, a method comprising:
receiving user inputs defining a machine conversation dialog flow … {A virtual personal assistant platform operates on a mobile device.  Yadgar at ¶ 0017.  The virtual personal assistant consists of language and taskflow XML templates which are customized with domain, intent, and action information, and then combined with the virtual personal assistant platform to provide the virtual personal assistant on the mobile device.  Id. at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML schema taskflow templates); id. at ¶ 0025 (graphical taskflow displayed as XML markup code) id. at ¶ 0059 (final VPA created from customized templates).}
assigning a language understanding model to the machine conversation dialog flow; {A virtual personal assistant for a mobile device is defined by customizing language and taskflow XML templates with domain, intent, and action information.  Yadgar at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML taskflow templates); id. at ¶ 0059 (final VPA created from customized templates).}
receiving feedback regarding usage of the machine conversation dialog flow from one or more user accounts; based at least upon the feedback, …[display] distribution errors {Generated personal assistant is served to user accounts for use on mobile devices.  Yadgar at ¶¶ 0017 & 0026.  User account information includes an “authorized phone number” and/or user profile.  Id. at ¶¶ 0030 & 0038.  The information may be sent by the user to “identify and authenticate himself before the system will present the desired information” and may be used to adjust user access to the correct agent having the correct behavior [action] for the user based on their profile.  Id. at ¶¶ 0030 – 0032 (user profile); id. at ¶¶ 0039 & 0040 (user account information such as “global positioning information” or information that identifies the user is used to identify the correct agent); id. at ¶¶ 0017, 0026, 0029.
Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}
receiving a user input selecting a state transition; {A virtual personal assistant platform operates on a mobile device.  Yadgar at ¶ 0017.  The virtual personal assistant consists of language and taskflow XML templates which are customized with domain, intent, and action information, and then combined with the virtual personal assistant platform to provide the virtual personal assistant on the mobile device.  Id. at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML schema taskflow templates); id. at ¶ 0025 (graphical taskflow displayed as XML markup code) id. at ¶ 0059 (final VPA created from customized templates).}
…[display] one or more failed user language inputs from the user accounts for the selected state transition; {Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}
and receiving a user input modifying the language understanding model. {A virtual personal assistant for a mobile device is defined by customizing language and taskflow XML templates with domain, intent, and action information.  Yadgar at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML taskflow templates); id. at ¶ 0059 (final VPA created from customized templates).}
However, Yadgar does not explicitly teach the limitation:
comprising a plurality of states and one or more connections between states, the one or more connections between states indicating state transitions;… displaying a representation of flow …of the machine conversation dialog flow… displaying, in response to receiving the input selecting a state transition, a textual representation [of a failed state transition]. {Cheyer does teach this limitation.  Cheyer teaches that a graphical user interface development environment may be used to create an intelligent automated assistant by adapting concept templates through the addition of domain, user intent, and action information to rules in the concept templates.  Id. at ¶¶ 0029 – 0032 (graphical editor for constructing links between user input request and machine responses); id. at fig. 4 (Editor 402); id. at ¶ 0018 (input-response rules in the form of template define dialog flow).  The graphical editor may collect user action feedback from a deployed active dialog flow and display the active dialog flow in the editor along with the collected user actions which are displayed in the model as transitions between target tasks (states) as ¶¶ 0030 - 0032 (collecting feedback and displaying user actions in editor as part of the graphical model of the dialogue flow); id. at ¶¶ 0021 & 0022 & fig. 2 (state and transitions are part of the active dialog flow model).
Yadgar and Cheyer are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of artificial intelligence, and both are trying to solve the problem of how to customize an AI assistant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to customize an AI assistant using XML templates as taught in Yadgar, with editing the templates in a graphical user interface based development tool as taught in Cheyer.  Yadgar teaches that a tool may be used to develop dialog templates.  Id at ¶ 0043.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to customize an AI assistant using XML templates as taught in Yadgar, with editing the templates in a graphical user interface based development tool as taught in Cheyer, for the purpose of providing the developer a user friendly interface for the development tool.}

Claim 18
With respect to claim 18, Yadgar and Cheyer teach the invention as claimed including:
wherein displaying the feedback further comprises displaying a representation of the number of occurrences of language understanding [failures and successes] at each state.  {A graphical user interface development environment may be used to create an intelligent automated assistant by adapting concept templates through the addition of domain, user intent, and action information to rules in the concept templates.  Cheyer at ¶¶ 0029 – 0032 (graphical editor for constructing links between user input request and machine responses); id. at fig. 4 (Editor 402); id. at ¶ 0018 (input-response rules in the form of template define dialog flow).  The graphical editor may collect user action feedback from a deployed active dialog flow and display the active dialog flow in the editor along with the collected user actions which are displayed in the model as transitions between target tasks (states) as ¶¶ 0030 - 0032 (collecting feedback and displaying user actions in editor as part of the graphical model of the dialogue flow); id. at ¶¶ 0021 & 0022 & fig. 2 (state and transitions are part of the active dialog flow model).}
failures and successes {Reasoner receives feedback regarding usage of the agent from the user accounts including the likelihood of whether each step in the decision flow has been performed correctly or not.  Yadgar at ¶¶ 0028 & 0029.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}

Claim 19
With respect to claim 19, Yadgar and Cheyer teach the invention as claimed including:
wherein receiving a user input modifying the language understanding model comprises receiving a user input of sample utterances corresponding to a selected failed user language input of the one or more failed user language inputs, and training the language understanding model using the sample utterances.  {The virtual personal assistant for a mobile device is defined by customizing language and taskflow XML templates with domain, intent, and action information.  Yadgar at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML taskflow templates); id. at ¶ 0059 (final VPA created from customized templates).
Reasoner receives feedback regarding usage of the agent from the user accounts, including the likelihood of whether each step in the decision flow has been performed correctly or not, as well as sample of user utterances to allow the reasoner to learn over time the user’s language.  Yadgar at ¶¶ 0028 - 0030.  Feedback is displayed according to responder determination. Id. at ¶ 0031.}


Claim 20
With respect to claim 20, Yadgar and Cheyer teach the invention as claimed including:
wherein the language understanding model links one or more words and phrases to a specific. {A virtual personal assistant for a mobile device is defined by customizing language and taskflow XML templates with domain, intent, and action information.  Yadgar at ¶ 0016 (VPA performs user actions); id. at ¶¶ 0047 – 0049 (customizing templates and combining with VPA); id. at ¶  0013 & 0043 (creating the VPA by customizing XML taskflow templates); id. at ¶ 0059 (final VPA created from customized templates).}


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Yadgar and Cheyer in view of Hou, United States Patent Application Publication No. 2013/0076797 (Published march 28, 2013, filed September 26, 2011) (“Hou”). 

Claims 6 and 14
With respect to claims 6 and 14 Yadgar and Cheyer teaches the invention as claimed, however, Yadgar and Cheyer do not explicitly teach the limitation:
wherein the instructions are further executable to receive a user input selecting a device type, and to adapt the representation of flow distribution errors to the device type selected.  {Hou does teach this limitation.  Hou teaches that an application development platform may be used to create applications intended for a variety of different target platforms such as mobile phones.  Id. at ¶¶ 0002 & 0003; id. at ¶ 0031.  The development system user interface includes a preview area to “visualize the operation and appearance” of the application under development for the target device such as a mobile phone which would have audio (telephonic) and visual (display) capabilities.  Id. at ¶ 0024.  The preview area allows the developer to select a target device to which the preview of the application will be deployed.  Id. at ¶ 0042.  In the case where the response is selection of the audio and visual type of computing device the preview area then adapts the visualization of the application to simulate the display of the selected target device such that the user may view the application as it would appear on the target device.  Id. at ¶¶ 0033, 0041, 0042.
Yadgar, Cheyer, and Hou are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of application development, and both are trying to solve the problem of how to define an application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to use a graphical user interface to customize an AI assistant as taught in Yadgar and Cheyer, with the graphical user interface including code and GUI preview features as taught in Hou.  Yadgar teaches that a tool may be used to develop dialog templates.  Id at ¶ 0043.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to use a graphical user interface to customize an AI assistant as taught in Yadgar and Cheyer, with the graphical user interface including code and GUI preview features as taught in Hou, for the purpose of providing the developer a simple and user friendly interface for the development tool that does not require specialized knowledge to operate.}


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										October 8, 2022
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199